Case 1:19-cr-00580-LTS Document 33 Filed 09/08/20 Page 1 of 2




                                         MEMO ENDORSED




                                The sentencing is adjourned to October 1, 2020, at 11:30
                                a.m. in Courtroom 17C. The parties' attention is directed
                                to the attached information regarding Courthouse
                                COVID-19 protocols.
                                SO ORDERED.
                                9/8/2020
                                /s/ Laura Taylor Swain, USDJ
          Case 1:19-cr-00580-LTS Document 33 Filed 09/08/20 Page 2 of 2




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
